DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a terminal of first polarity on a first surface” and “a terminal of second polarity”. Claim 4 is dependent on claim 1, claim 1 recites “a first blocking diode terminal” and “a second blocking diode terminal”. It is unclear if the terminals recited in claim 4 are the same or different than the terminals recited in claim 1. Further clarification and appropriate correction is required.
 Claim 12 recites “a second blocking diode electrically connected in series”. It is unclear what the second blocking diode is connected in series with, since there are multiple electrical elements. Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crist (US 2016/0218665 A1).
Regarding claim 17, Crist discloses a method comprising the steps of: a plurality of solar cells (100 200 300 1000 1100 1200) arranged adjacent to each other in rows and columns forming an array (see Fig. 4B), each solar cell having a substantially  upper left hand corner) of the respective solar cell and arranged in a space provided between adjacent solar cells at the oblique cut corners of the solar cells, said solar cell assembly; 
further comprising forming at least a first contact member (138) arranged to collect current from a first portion of the plurality of said solar cells that are arranged in series to form a first string ([0046]), at least one solar cell (100, see Fig. 2E) having a metal layer (underside of solar cell [0013], layer 106, see Fig. 1D and Fig. 1H) and being electrically connected to said first contact member (138) (i) through a first blocking diode (130) electrically connected in series, wherein a first connection (136) of said first blocking diode is electrically connected through a first interconnect (131) to said first contact member (138), and a second connection (underside of diode see Fig. 2E),  of said first blocking diode is directly electrically connected to a first connector (137) that is also directly electrically connected to said metal layer (underside of solar cell [0013], layer 106, see Fig. 1D and Fig. 1H) of the at least one solar cell at a second oblique cut corner, the first blocking diode being placed in a space provided between said at least one solar cell (100) and the first contact member (138), adjacent the second oblique cut corner (bottom corner on left hand side) of said at least one solar cell.
Crist discloses the interconnections between solar cell and blocking diode (130) however, does not disclose the interconnection between solar cell and blocking diode (140).

Modified Crist discloses through modification above (ii) through a second blocking diode (140, interconnected in the same way as 130 [0046]) electrically connected in series (see Fig. 3B) wherein a first connection (additional connection element will be identical to 136, see Fig. 3B, Examiner will refer to it as 136B) of said second blocking diode (140) is electrically connected through a second interconnect (second interconnect will be identical to 131 Examiner will refer to it as 131B) to said first contact member (138), and a second connection (underside of diode see Fig. 2E) of said second blocking diode is directly electrically connected to the first connector (137) that is also directly electrically connected to said metal layer (underside of solar cell 100 [0013], layer 106, see Fig. 1D and Fig. 1H) of the at least one solar cell at a third oblique cut corner (bottom right  hand side), the second blocking diode being placed in a space provided between said at least one solar cell and the first contact member, adjacent the third oblique cut corner of said at least one solar cell (See Fig. 3B). 
Regarding claim 18, Crist discloses all of the claim limitations as set forth above.
In addition Crist discloses further comprising a second contact member (See 4B, second string identical to first string mapped to in claim 17, element 1038) arranged to collect current from a second portion of the plurality of said solar cells that are arranged .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,580,919 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same method of forming a space-qualified array.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726